                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


RADIANCE ALUMINUM FENCE,
INC.,

      Plaintiff/Counter-Defendant,                No. 18-12605
v.                                                District Judge David M. Lawson
                                                  Magistrate Judge R. Steven Whalen

MARQUIS METAL MATERIAL, INC.,
      Defendant/Counter-Plaintiff.
                                        /

                         ORDER [ECF Nos. 33, 38, and 57]

      For the reasons and under the terms stated on the record on October 24, 2019,

      (1) Defendant/Counter-Plaintiff’s Motion for a Protective Order Pursuant to Rule

26 and to Quash Plaintiff’s Third Party Subpoenas Pursuant to Rule 45 [ECF No. 33] is
GRANTED.
      (2) Non-Party Shoreline’s Amended Motion for A protective Order Pursuant to

Rule 26 and to Quash Plaintiff’s Third Party Subpoenas Pursuant to Rule 45 [ECF No.
38] is GRANTED.1

      (3) Plaintiff/Counter-Defendant’s Motion to Compel Non-Party Elite Fence
Products, Inc. to Comply with Subpoena Dated August 24, 2019 [ECF No. 57] is

DENIED.




      1
      Shoreline’s original motion [ECF No. 36] was superseded by its amended motion
[ECF No. 38].
                                            -1-
       IT IS SO ORDERED.



Dated: October 24, 2019                   s/R. Steven Whalen
                                          R. STEVEN WHALEN
                                          UNITED STATES MAGISTRATE JUDGE



                            CERTIFICATE OF SERVICE
       I hereby certify on October 24, 2019 that I electronically filed the foregoing paper
with the Clerk of the Court sending notification of such filing to all counsel registered
electronically. I hereby certify that a copy of this paper was mailed to the following non-
registered ECF participants October 24, 2019.

                                                  s/Carolyn M. Ciesla
                                                  Case Manager for the
                                                  Honorable R. Steven Whalen




                                            -2-
